Notice of Pre-AIA  or AIA  Status
The previous office action mailed 7/20/21 is withdrawn/vacated in order to correct the number of claims pending as listed on PTOL-326.  The following action replaces the previous office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. 	The information disclosure statement filed 10/9/20 has been considered.
Drawings
5. 	The drawings filed 10/9/20 are acceptable to the examiner.
Specification
6. 	The abstract of the disclosure is objected to because it includes the term “means” reserved for use in the claims.  Correction is required.  See MPEP § 608.01(b).
7. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
Claim Objections
8. 	Claims 21-23 and 25 are objected to under 37 C.F.R. 1.75(a) as not particularly and distinctly pointing out the invention because of the following informalities:  It is unclear which combination of the conditions/features are used to describe the invention due to the multiple uses of the term “and/or’ present in the claim 21; or the multiple uses of the term “and/or” when considering multiple possible measurements, models and estimates defined by the term “or” in claim 22.  The acronym “HRTF” is not defined in claim 23.  Concerning claim 25, each of the parameters as set forth in lines 5-9 is not defined. Also it is not clear what the relationships between these parameters are to generate the at least one additionally generated localization-masking sound instance as currently set forth.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
9. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Although the specification defines the different parameters as set forth in claim 25, the written specification does not provide a teaching how a processor uses these parameters to generate the additionally localization-masking sound instance as set forth.  The limitations of claims 26-28 inherit those features of claim 25 due to their dependency on claim 25. 
Claim Rejections - 35 USC § 102
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13. 	Claim(s) 15-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE Poortere (US 2017/0070837 A1).
Re claim 15:  DE Poortere teaches a method for influencing an auditory direction perception of a listener comprising the steps of:
emitting a focused sound by a real source Si (202) having a directional effect and reaching the listener on a direct path between the real source Si and the listener (110) at a time ti as a direct sound component (206) and after at least one reflection from a direction that is different from the direction of the real source Si at a time t0 as a reflected sound component (204), also see paragraph [0058] reflected sounds take longer to reach the listener therefor occurring at different times satisfying the times t(sub 1) and t(sub 0),
generating (by the use of element (214), figure 2B; elements (214, 216, 216’), figure 2C; elements (214, 216, 218, 216’, 218’), figure 2D and elements (214, 218, 216’, 218’), figure 2E an additional localization-masking sound instance radiated by the real source Si with a directional effect in a defined direction (to obscure the direction of sound from the source while intensifying the perception to the listener by providing an enhanced audio height perception (see abstract along with paragraphs [0063, 0067], in order to provide an enhance entertainment experience for the listener).
Re claim 16: see paragraph [0058] in which the additional generated sounds reach the listener at the same time as the direct sounds or before the direct sounds [0063].
Re claim 17: note for example figure 2E in which additionally generated sounds reach the listener by the use of an upward firing speaker (203) proving a path to the listener that is different than the direct path to the listener provided by speaker(s) 205, 209. 
Re claim 18: see discussion in paragraphs [0051-0052] for the adjustment of gain levels of signal(s) (204 and/or 206) satisfying the alternatively claimed language “equal to or greater than” 
Re claim 19: see use of elements (214 and 216’) in figures 2C-2E in which at least two additional sound instances are generated satisfying the alternatively claimed language “two or more” 
Re claim 20: note for example figure 3E when one generated sound instance is delayed by element (218) and another generated sound instance is generated by using two delay elements (216’ and 218’), the two instances would be such that one instance would precede another in time. 
Re claim 21: note paragraphs [0019 and 0059] in which generated sound instances are determined based and distances of a listener and regions or reflections, such as a predetermined location (108) satisfying the alternatively claimed measurements and estimates for a given room acoustic for a listener.  
Re claim 22: note that the generated sound instances take into account at least psychoacoustics, i.e. how a listener will perceive sounds, paragraph [0067] for given measurements/estimates of distances of a listener from the speaker(s) and regions or reflections, such as a predetermined location (108).  
Re claim 23: the use of filter(s) such as filter 214 satisfies at least an envelope manipulation as a possible alternative way for generating a sound instances as currently set forth  
Re claim 24: note for example paragraph [0058] in which a generated sound instance can overlap a direct sound component by reaching the listener at substantially the same time.  Also not the use of signal combiner (220).   
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/21/21